 Case 6:21-cv-06084-SOH Document 3    Filed 05/12/21 Page 1 of 2 PageID #: 21



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

ROBERT E. L. BROWN                                              PLAINTIFF

v.                        No. 3:21-cv-76-DPM

MICHAEL SHANE HARRIS;
PAUL BAYLESS, Attorney;
CHRSYTAL SPRINGS RESORT, afk/a
Chrystal Springs Fishing Village; DOES,
Employees of Chrystal Springs Resort;
DONNA BUXTON; JAY CAMBLE, head of
security CSR; BRYAN WATTS, afk/a Bryan Elmore
afk/a Kieth Elmore; FNBC OF MOUNTAIN
HOME, ARKANSAS; EDWARD W. BUXTON;
ANNIE JO ELMORE                               DEFENDANTS

                                ORDER
     Brown, a Garland County, Arkansas resident, filed this pro se
§ 1983 lawsuit challenging eviction and seizure of property also located

in Garland County.      Venue is proper in the Western District of
Arkansas;    and the interests of justice would best be served by
transferring this case there.    28 U.S.C. § 1391(b)(l)-(2);       28 U.S.C.
§ 1406(a). This case is therefore transferred to the United States District

Court for the Western District of Arkansas, Hot Springs Division. The
transfer is immediate because the receiving Court is in the Eighth
Circuit too. Compare In re Nine Mile Limited, 673 F.2d 242 (8th Cir. 1982).
Case 6:21-cv-06084-SOH Document 3    Filed 05/12/21 Page 2 of 2 PageID #: 22



    So Ordered.

                                                      {/
                                D.P. Marshall Jr.
                                United States District Judge




                                    -2-
